Citation Nr: 1706400	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral pes planus, a low back condition, a cervical spine condition, a left ankle condition, sinusitis, and bilateral plantar fasciitis.  The Veteran appealed the denials of service connection for sinusitis, left ankle disability, left foot plantar fasciitis, cervical spine disability, and low back disability.  See November 2009 notice of disagreement; September 2010 VA Form 9.

In January 2013, the Board denied the Veteran's claim of service connection for sinusitis, left ankle disability, and left foot plantar fasciitis, and remanded the issues of service connection for lumbar spine disability and cervical spine disability for further development.

The Board adjudicated the cervical spine appeal in a January 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the January 2014 decision, and remanded the claims of service connection for lumbar spine and cervical spine conditions to the Board for action consistent with the terms of the JMR.  

In February 2015, the Board granted service connection for degenerative disc disease of the lumbar spine and remanded the issue of service connection for a cervical spine disorder for further development.  This grant of service connection for a low back condition was effectuated in a May 2015 rating decision.

In September 2015 and May 2016, the Board again remanded this case for further development.

FINDING OF FACT

The Veteran's current cervical spine disability is etiologically related to his active service and was not caused or aggravated by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in June 2010, January 2012, November 2015, and May 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection

The Veteran is seeking service connection for a cervical spine disability, to include as secondary to lumbar spine disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran has been diagnosed with degenerative disc disease of the cervical spine.  See e.g., November 2015 VA Examination.  The record does not show a diagnosis of cervical arthritis within one year of the Veteran's separation from service.  He did complaint of neck pain following a post service January 1999 motor vehicle accident during this period, but this was diagnosed instead as sprain/strain injury to the cervical spine.  Thus presumptive service connection is not warranted and the Board will next consider whether service connection is warranted on a direct basis.

With regard to the question of an in-service occurrence, the Veteran's service treatment records show complaints of tenderness to palpation of the left side of the cervical spine with a diagnosis of sinusitis and strep throat.  The Veteran also fell from a light armored vehicle (LAV) in July 1995, an x-ray found a normal cervical spine.  This is therefore evidence against a finding of a cervical spine disease or injury during active service.

The remaining question is whether this current condition is directly related to the Veteran's active duty military service.  In this regard, the Veteran has submitted a private medical opinion and has undergone several VA examinations.

In a February 2012 private opinion, Dr. J.G.A. stated that he believed the Veteran's current cervical spine problems were, "directly related to the injury from the fall from the light armored vehicle and the lifting injury while on active duty."  Although this physician stated that he reviewed the Veteran's service treatment records and was very familiar with his medical history and problems, the rationale provided in this letter focused on his lack of a back condition upon entry into service and his history of lumbar spine complaints and treatment before linking the Veteran's chronic lumbar complaints to his military service and then, without additional rationale related to the cervical spine, this physician concluded that the Veteran's cervical spine problems must also be related to service.  As such, the Board finds no rationale provided for this February 2012 opinion on the cervical spine.  The opinion is therefore afforded little probative weight.

The June 2010 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's cervical spine condition was less likely than not the result of his fall in June 1995 as he had no evidence of recurrent or chronic condition of the neck during the remainder of his active service.

The January 2012 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's cervical spine condition was less likely than not incurred in or caused by the claimed in-service event.  In the accompanying rationale, this examiner noted that the cervical spine degenerative disease was not specifically related to the lumbar strains in 1995 and 1997, but rather appeared to be a time-related degenerative process.

Finally, the November 2015 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury, event or  illness.  In the accompanying rationale, this examiner noted the lack of a cervical spine condition at the time of the Veteran's December 1997 separation physical and lack of chronicity of cervical spine symptoms from 1996 until 2014 (18 years) when he sought evaluation for non-traumatic cervical spine pain.  This examiner instead found that the Veteran's current cervical spine symptoms and degenerative disease was attributed to age, normal wear and tear on discs, past occupational history for physically demanding occupations working both as a diesel mechanic (1998-2003) and in the oil field (2003-2005), and being overweight.  Based on the above, the Board finds that the November 2015 VA examination is the most probative as it contains a detailed rationale that specifically references the evidence of record.

Additionally, the Veteran has provided lay evidence that his current cervical spine condition was causally related to his in-service fall from a LAV.  See e.g., March 2012 statement.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran is competent to provide lay evidence of cervical pain beginning in service and continuing ever since.

In his description of the July 1995 injury, the Veteran described feeling lightheaded while climbing down from the LAV and the next thing he remembered, he was on the ground.  The medical evidence surrounding the July 1995 fall does not show complaints of or treatment for a cervical spine condition.  Nevertheless, x-rays were taken of the cervical spine at that time and it was normal.  The December 1997 report of medical history notes continued low back pain since the July 1995 fall.  Again, there is no mention of neck pain.  By contrast, records surrounding his post-service motor vehicle accident note that the Veteran began experiencing neck pain the evening of that accident and referenced only an earlier lower back condition related to an in-service injury.  There is no reference to an earlier neck condition.  During the pendency of this appeal, the Veteran has stated that his neck problems resulted from the same accident as his well-documented low back pain.   The Veteran has not provided any explanation as to why he did not report ongoing neck problems at the time of the in-service injury, at the time of his separation, or at the time of his post-service motor vehicle accident.  Of note is that the Veteran did report low back pain at each of these points.  The Veteran has offered no logical explanation as to why he would then withhold information on neck pain if it had existed.  Thus, the Board finds instead that a more reasonable explanation for this omission is that the Veteran did not have any neck complaints at the time of his in-service fall or his separation from service.  

To the extent that the Veteran is opining that he had a later onset of neck symptoms due to the July 1995 injury, the Board finds that he is not competent to offer such opinion.  Without some observable connection, for example symptoms which began contemporaneous to the fall without remission, the question becomes a complex one requiring medical expertise, which the Veteran has not been shown to have.  

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Here, the Veteran has a current cervical spine diagnosis and a service connected low back disability.  The remaining question is whether this current condition is related to the Veteran's low back disability.  To this end, the Veteran's private physician, Dr. J.G.A., provided a September 2010 opinion, stating that he believed the Veteran's current cervical spine problems were more likely than not are the result of the degenerative process set up in the lumbar spine from his in-service injuries.  The rationale provided for this opinion focused on his lack of a back condition upon entry into service and his history of lumbar spine complaints and treatment before linking the Veteran's chronic lumbar complaints to his military service.  Then, without explanation, this physician concluded that his current cervical spine problems must also be related to this condition.  The lack of explanation of this link renders it difficult to properly assess its probative value as it cannot be directly compared to the negative medical opinion.  

By contrast, the July 2016 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's cervical spine condition was less likely as not caused by, permanently aggravated by and/or a result of lumbar spine condition.  In the accompanying rationale, this examiner noted that the lumbar and cervical spine segments are separate and do not contribute to the other in any pathophysiologic way; the Veteran's service treatment records indicates acute limited recurrent mechanical lower back strain condition; and that there were indications of post service injuries and work conditions that would have worsened his intraservice strain of back and caused neck condition.  Of note, the examiner's opinion that there was no pathophysiologic contribution sufficiently addresses both causation and aggravation, or chronic worsening, of the cervical condition by the lumbar condition as either, by definition, requires pathophysiologic contribution.  Again, as the September 2010 opinion did not provide an adequate rationale, it is less probative than the July 2016 exam that does.

To the extent that the Veteran has argued that his cervical spine condition was caused or aggravated by his service connected lumbar spine disability, the Board find that this is a complex medical question as it requires the ability to differentiate symptoms attributable to a post-service motor vehicle accident from those attributable to the mechanical interplay of spinal segments.  The record does not suggest that the Veteran has the requisite knowledge or training to provide such and opinion.  Therefore, his lay opinion in this regard is not competent.

The preponderance of evidence is against service connection for a cervical spine condition and the appeal must be denied.


ORDER

Service connection for a cervical spine disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


